Citation Nr: 1002594	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  04-16 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether there was clear and unmistakable error in a rating 
decision of June 1997, wherein the RO assigned an effective 
date of January 23, 1989, to the grant of an increased 
disability evaluation of 100 percent to the Veteran's 
service-connected psychiatric disorder.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from March 1968 
to December 1971.

This matter arises from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that decision the RO found that there 
was no clear and unmistakable error (CUE) in the June 1997 
rating decision wherein an effective date of January 23, 
1989, was assigned for an increased disability rating for the 
Veteran's service-connected psychiatric disorder, panic 
disorder with agoraphobia and tension headaches, from 30 to 
100 percent disabling.  

This matter was before the Board in April 2006 at which time 
the Board denied the claim.  The appellant filed a timely 
notice of appeal of the Board's April 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a single-judge Memorandum Decision in June 2008, the Court 
set aside the Board's April 2006 decision and remanded for 
further adjudication.  This matter is once again before the 
Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required on his part.


REMAND

In the Court's Memorandum Decision of June 2008, the Court 
noted that the issue of CUE in the RO's June 1997 decision 
awarding an effective date of January 23, 1989, for the 
assignment of a 100 percent schedular rating for the 
Veteran's service-connected psychiatric disability reasonably 
raised the issue of CUE in that decision with respect to the 
assigned effective date for "disability compensation" and 
that in requesting revision of this decision, the appellant 
had indicated that he had become unemployable due to his 
service-connected disability back in 1986 when he was removed 
from his job.  The Court went on to note that it was 
significant that in the June 1997 decision the RO determined 
that the appellant's TDIU claim was "moot" in light of the 
grant of the total schedular evaluation.  The Court thus 
found that the appellant's assertions of CUE in the 1997 
decision for failing to assign an earlier date based on 
unemployability were sufficiently specific to warrant 
processing by the Secretary and that it was error for the 
Board not to refer this request for revision to the agency of 
original jurisdiction (AOJ) for such consideration.  See 
Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (stating 
that when a request for CUE is presented to the Board which 
has not been adjudicated by the RO, the Board should refer 
the matter to the RO for adjudication in the first instance.  

Based on the foregoing, and pursuant to the Veteran's 
representative's written requests in May 2009 and December 
2009, this issue must be referred to the RO for its review in 
the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

In addition, a copy of the February 2003 rating decision from 
which this appeal stems appears missing from the claims file.  
The AOJ should insure that a copy of this decision is 
incorporated into the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  A copy of the February 2003 rating 
decision that found that there was no 
CUE in the June 1997 rating decision 
wherein an effective date of January 
23, 1989, was assigned for an increased 
disability rating for the Veteran's 
service-connected psychiatric disorder, 
panic disorder with agoraphobia and 
tension headaches, from 30 to 100 
percent disabling, should be 
incorporated into the claims file.  

2.  The AOJ should adjudicate the 
appellant's claim that the June 1997 
rating decision be revised or reversed on 
the grounds of CUE for failing to assign 
an earlier effective date based on 
unemployability.  

3.  If the benefit sought on appeal 
remains denied, the AOJ should issue a 
supplemental statement of the case, 
before returning the case to the Board if 
otherwise in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

